                       Case 1:19-cr-00341-DCN Document 44 Filed 04/02/20 Page 1 of 4
AO 199A (as modified by the District of Idaho - Rev. 2/2018) Order Setting Conditions of Release                               Page 1 of ___




                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                   District of Idaho                     *AMENDED


                          United States of America

                                          v.                                                       Case No. CR. 19-341-DCN-1

                    ARMANDO MONTES TOVAR*



                                        ORDER SETTING CONDITIONS OF RELEASE

          The Court has considered Defendant’s Expedited Motion to Revoke Detention Order (Dkt. 36), the

Government’s Response in Opposition (Dkt. 40), Defendant’s Reply (Dkt. 41), and the supporting materials to these

filings, as well as the entire record. In light of the ongoing public health emergency relating to the COVID-19

coronavirus pandemic, as well as the arguments and representations made by the parties in the record, the Court will

grant the motion for release and order Defendant released subject to further order of the Court, on the Court’s own

motion or upon motion by any party, and subject to the terms and conditions outlined below, pursuant to The Bail

Reform Act 18 U.S.C. 3142 (f) et seq., including compelling reasons under 3142 (i).

   IT IS ORDERED that the defendant’s release is subject to these conditions:

   (1) The defendant must not violate federal, state, or local law while on release.

   (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

   (3) The defendant must advise the court or the pretrial services office or supervising officer in writing before
       making any change of residence or telephone number.

   (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
       that the court may impose.

           The defendant must appear at: As directed by Counsel.


   (5) The defendant must sign an Appearance Bond, if ordered.
                       Case 1:19-cr-00341-DCN Document 44 Filed 04/02/20 Page 2 of 4
AO 199B (as modified by the District of Idaho - Rev. 2/2018) Additional Conditions of Release       Page 2 of Click or tap here to enter text.


                                            ADDITIONAL CONDITIONS OF RELEASE
 (X)      (6)     IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:
                    Person: Martha Patricia Augila and Jose Manuel Aguila.
                    Address:_________________________________
                    City/State:____________________. Telephone No._____________________who agrees to (a) supervise the
             defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the
             court immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

Signed:                                               Date: .______________________________ Date:
                                                     Custodians
 (☒)      (7)       The defendant must:
          (☒)       (a)     submit to supervision by and report for supervision to U.S. Probation Officer as directed.
          (☐)       (b)     continue or actively seek employment.
          (☐)       (c)     continue or start an education program.
          (X)       (d) surrender any passport to: USPO as directed.
          (X)       (e) not obtain a passport or other international travel document.
          (X)       (f) abide by the following restrictions on person association, residence, or travel. The defendant’s
                        travel shall be restricted to: (X) the District of Idaho, unless pre-approved by Pretrial Services,
                        (X) travel only on 4/3/20, in between current location, to Idaho..
          (X)       (g) avoid all contact, directly or indirectly, with any person who is known to be a victim or witness in
                        the investigation or prosecution, including: Click or tap here to enter text.
          (☐)       (h) return to custody each Click or tap here to enter text. at Click or tap here to enter text. o’clock after being
                        released, at Click or tap here to enter text. o’clock for employment, schooling, or the following
                        purposes: Click or tap here to enter text.
          (☐)       (i) maintain residence at a residential re-entry center, as the retrial services office or supervision
                        officer considers necessary, and comply with all rules and regulations of the facility.
          (X)       (j) not possess a firearm, destructive device, or other weapon.
          (X)       (k) get medical or mental health treatment: as directed by the pretrial services officer
                        (X) You must pay all or part of the cost of the assessment and treatment based upon your ability
                        to pay as determined by your pretrial services officer.
          (X)       (l) not use alcohol (X) at all (☐) excessively.
          (X)       (m) not frequent establishments where alcohol is the primary item of sale.
          (X)       (n) not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. §
                        802, unless prescribed by a licensed medical practitioner. (X) not use or unlawfully possess drug
                        paraphernalia.
          (X)       (o) submit to testing for a prohibited substance if required by the pretrial services office. Testing
                        may be used with random frequency and may include urine testing, the wearing of a sweat patch,
                        a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
                        The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                        of prohibited substance screening or testing.
                        (X) You must pay all or part of the cost of the testing based upon your ability to pay as
                        determined by the pretrial services officer.
          (X)       (p) participate in a substance abuse assessment and participate in a program of inpatient or outpatient
                        substance abuse therapy and counseling if directed by the pretrial services officer.
                        (X) You must pay all or part of the cost of the testing based upon your ability to pay as
                        determined by the pretrial services officer.
          (X)       (q) participate in one of the following location monitoring programs and comply with all the program
                        requirements which (X) will (☐) will not include location monitoring technology as directed by
                        the pretrial services officer.
                          Case 1:19-cr-00341-DCN Document 44 Filed 04/02/20 Page 3 of 4
AO 199B (as modified by the District of Idaho - Rev. 2/2018) Additional Conditions of Release                                Page 3 of __

                            (☐)      (i)   Curfew. You are restricted to your residence every day (☐) from Click or tap here to
                                           enter text. to Click or tap here to enter text. , or (☐) as directed by the pretrial services
                                           office. Click or tap here to enter text.
                            (X)     (ii) Home Detention. You are restricted to your residence at all times except for
                                           employment; education; religious services; medical, substance abuse, or mental
                                           health treatment; attorney visits; court appearances; court-ordered obligations; or
                                           other activities approved in advance by the pretrial services officer;
                            (☐) (iii) Home Incarceration (This condition requires technology) You are restricted to
                                           24-hour-a-day lock-down at your residence except for medical necessities and court
                                           appearances or other activities specifically approved by the court.
                            (X)     You must pay all or part of the cost of the program based on your ability to pay as
                                    determined by the pretrial services officer.
          (X)       (r)     report as soon as possible, to the pretrial services officer, every contact with law enforcement
                            personnel, including arrests, questioning, or traffic stops.
          (☐)       (s)     submit to search of person, residence, or vehicle at the request of the pretrial services officer and
                            shall permit seizure of any contraband found therein.
          (☐)       (t)     provide the pretrial services officer with any requested financial information and shall not open
                            any new lines of credit without the pretrial services officer’s approval.
          (X)       (u)     maintain current residence and shall not move or change residences without prior approval of the
                            pretrial services officer and obey established rules of the household.
          (X)       (v)     have no contact with any persons the defendant knows to be engaged in criminal activity, or who
                            are illegally using or possessing any controlled substances.
          (☐)       (w)     do not possess or use a device with internet access (☐) or access the internet, without prior
                            permission from the pretrial services officer.
          (☐)       (x)     Click or tap here to enter text.

          (☐)       (y)     Click or tap here to enter text.
                       Case 1:19-cr-00341-DCN Document 44 Filed 04/02/20 Page 4 of 4
AO 199C (as modified by the District of Idaho - Rev. 2/2018) Advice of Penalties                                                    Page 4 of __

                                              ADVICE OF PENALTIES AND SANCTIONS

    TO THE DEFENDANT:

    YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
            Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
    revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could
    result in imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than
    ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This
    sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
            It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
    tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate
    or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
    intimidation are significantly more serious if they involve a killing or attempted killing.
            If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
     you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted
     of:
                (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you
                     will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will
                     be fined not more than $250,000 or imprisoned for not more than five years, or both;
                (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
           A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive.
    In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                       Acknowledgment of the Defendant
          I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
    conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and
    sanctions set forth above.

                                                                                              Defendant’s Signature


USMS to provide signature page from facility.
                                                                                                  City and State


                                                    Directions to the United States Marshal

   ()     The defendant is ORDERED released after processing.

   (X)    The United States marshal is ORDERED to release the defendant on 4/3/2020, upon arrival of his family at facility to
          transport him.


    Date: APRIL 2, 2020.

                                                                                            Judicial Officer’s Signature


                                                                           Ronald E. Bush, Chief U.S. Magistrate Judge

                     DISTRIBUTION:        COURT       DEFENDANT          PRETRIAL SERVICE     U.S. ATTORNEY          U.S. MARSHAL
